Citation Nr: 0316442	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-25 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from October 1990 to April 
1994.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied entitlement to service connection for 
PTSD.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is seeking service connection for PTSD.  Her 
service personnel records show she served during "Operation 
Continue Hope" in Somalia from May 20, 1993 to August 1, 
1993.  She was assigned to the 53rd Quartermaster Company, 
260th Quartermaster Battalion, which was stationed out of 
Fort Hood, Texas.  

The veteran has specified both specific and nonspecific 
stressful events that she experienced during active service 
in Somalia, which she claims caused her PTSD.  In a June 1999 
statement she alleges that she and others were almost killed 
by enemy mortar rounds and rifle fire that were aimed at 
their compound.  During VA examination in May 1999 she stated 
she was the target of enemies who shot at her and she also 
witnessed people killed and other atrocities.  During VA 
examination in November 1999 she stated she had been shot at 
several times while in Somalia.  She also stated that on two 
separate occasions she observed the bodies of United States 
soldiers who had been killed.  

In May 2001 she submitted a newspaper article from "The 
STARS and STRIPES" which shows that four United States 
soldiers were killed on August 8, 1993 in a land mine 
explosion.  In her attached statement she alleged that she 
was the one who had taken the initial call of these deaths 
and had to go inform the morgue of the incoming bodies.  The 
Board notes that her official personnel records show she was 
no longer serving in Somalia after August 1, 1993.  

The veteran reported that she received VA outpatient 
treatment for PTSD at the VA Clinic in Lufkin, Texas in June 
1999.  The May 1999 VA outpatient treatment record shows she 
was scheduled for a follow-up evaluation in June 1999 by that 
clinical psychologist.  The November 1999 VA examination 
report also shows she received VA outpatient psychiatric 
examination and treatment approximately one month prior to 
the VA examination.  This evidence has not been obtained.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, this case is REMANDED for the following:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should identify any 
additional VA and private examination and 
treatment for PTSD.  The evidence shows 
she underwent a follow-up examination and 
evaluation for PTSD at the VA Clinic in 
Lufkin, Texas in June 1999.  

The November 1999 VA examination report 
also shows she received VA outpatient 
psychiatric examination and treatment 
approximately one month prior to the VA 
examination.  The RO should obtain all VA 
evidence of examination and treatment for 
PTSD dated since June 1999, which is not 
already part of the claims folder.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

4.  The veteran is seeking service 
connection for PTSD.  Her service 
personnel records show she served during 
"Operation Continue Hope" in Somalia 
from May 20, 1993 to August 1, 1993.  She 
was assigned to the 53rd Quartermaster 
Company, 260th Quartermaster Battalion, 
which was stationed out of Fort Hood, 
Texas.  

The veteran has specified both specific 
and nonspecific stressful events that she 
experienced during active service in 
Somalia, which she claims caused PTSD.  
In a June 1999 statement she alleges that 
she and others were almost killed by 
enemy mortar rounds and rifle fire that 
were aimed at their compound.  

During VA examination in May 1999 she 
stated she was the target of enemies who 
shot at her and she also witnessed people 
killed and other atrocities.  During VA 
examination in November 1999 she stated 
she had been shot at several times while 
in Somalia.  She also stated that on two 
separate occasions she observed the 
bodies of United States soldiers who had 
been killed.  

In May 2001 she submitted a newspaper 
article from "The STARS and STRIPES" 
which shows that four United States 
soldiers were killed on August 8, 1993 in 
a land mine explosion.  In her attached 
statement she 
alleged that she was the one who had 
taken the initial call of these deaths 
and had to go inform the morgue of the 
incoming bodies.  The Board notes that 
her official personnel records show she 
was no longer serving in Somalia after 
August 1, 1993.  

Request the veteran to provide any 
additional details she can recall that 
pertain to these stressful events, 
including specific names, dates and 
places.  Ask her to state if she cannot 
recall any additional details that 
pertain to these stressful events.  

Send a request to the Director, National 
Personnel Records Center, ATTN: NCPMR-O 
9700 Page Avenue, St. Louis, MO, 63132 
for any unit records pertaining to the 
veteran's service in Somalia.  Please 
request any outstanding personnel records 
from the NPRC, ATTN: U.S. Army Liaison, 
St. Louis, MO.  Prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  

Provide USASCRUR with a description of 
these alleged stressors identified by the 
veteran, along with any additional 
details she may provide.  

Provide USASCRUR with copies of any 
personnel records obtained showing 
service dates, duties, and units of 
assignment.  The stressor statements 
already of record are identified above.  

Following the completion of the above, 
the stressor summary and all associated 
documents should be sent to the 
Commander, U.S. Army Intelligence and 
Security Command, ATTN: IAOPS-MH, 
Building 2444, Ft. Belvoir, VA 22060-5370 
to obtain verification of the claimed 
stressors.  U.S. Army Intelligence and 
Security Command should be requested to 
provide any information which might 
corroborate any of the veteran's claimed 
experiences and stressors.

5.  If, and only if, there is evidence 
that corroborates a stressor(s), the RO 
should arrange for a VA special 
psychiatric examination of the veteran or 
on a fee basis if necessary.  The purpose 
of the examination is to determine 
whether the veteran currently has PTSD, 
and, if so, the etiology of this 
disorder.  The examiner should utilize 
the fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at a diagnosis.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  


If considered necessary, the examiner 
should conduct any necessary diagnostic 
studies and record pertinent medical 
complaints, symptoms and clinical 
findings.  

The examiner must conduct a thorough 
examination of the veteran's current 
mental status.  It is also imperative 
that the examiner review the veteran's 
service records, service medical records, 
and all pertinent post-service medical 
records, particularly those wherein the 
examiners provided opinions as to the 
etiology of her current psychiatric 
disorder.  

The examiner must certify review of such 
records, and provide an adequate 
discussion thereof.  After a review of 
the claims file, it is requested that the 
examiner provide explicit responses to 
the following questions:

Does the veteran currently have PTSD?  If 
so, provide an opinion as to whether PTSD 
is causally related to service and 
indicate on what verified stressful 
incident(s) the diagnosis is based.  The 
examiner must express an opinion as to 
whether any other psychiatric disorder 
found on examination is causally related 
to the veteran's service.  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.

6.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO; however, the veteran is 
hereby notified that failure without good cause shown to 
report for any scheduled VA examination(s) may adversely 
affect the outcome of her claim of entitlement to service 
connection for PTSD.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


